People v Ward (2020 NY Slip Op 01239)





People v Ward


2020 NY Slip Op 01239


Decided on February 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2020

Gische, J.P., Webber, Oing, Singh, JJ.


11060 4716/13

[*1] The People of the State of New York, Respondent,
vKiasheen Ward, Defendant-Appellant.


Christina A. Swarns, Office of The Appellate Defender, New York (Stephen Chu of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered December 8, 2014, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports inferences that defendant acted with the intent to prevent a police officer from performing a lawful duty and that he thereby caused physical injury to the officer.
The challenged portions of the prosecutor's summation generally constituted proper comment on the evidence and responses to defense arguments, and any possible improprieties were sufficiently addressed by the court's curative actions (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-120 [1st Dept 1992], lv denied 81 NY2d 884 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2020
CLERK